DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

This office action is responsive to claims filed on June 21, 2019.
Claims 1-10 are preliminarily canceled.
Claims 11-14 are new.
Claims 11-14 are being examined in this office action.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
The claim dependencies appear to have typographical errors.  For instance, Claim 12 depends on claim 1, claim 13 depends on claim 1, and claim 14 depends on claim 2, where claims 1 and 2 have been previously canceled.  For purposes of examination, Examiner has interpreted the following dependencies: Claim 12 depends on claim 11, claim 13 depends on claim 11, and claim 14 depends on claim 12.
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chang (US 7,513,407 B1, herein Chang).

Regarding claim 11, Chang discloses a driving tool (i.e. nailer) comprising:
a driver (14, Fig. 2) provided to be slidable toward a nozzle formed in a leading end of the tool and adapted to drive out a fastener from the nozzle;
a plunger (11, Fig. 2) to which the driver is connected;
a plunger biasing member (13, Fig. 2) adapted to bias the plunger toward the nozzle; and 
a balancer (31, Fig. 2) is configured to absorb a reaction on driving;
wherein the balancer is adapted to move in a direction away from the nozzle by a starting movement of the plunger toward the nozzle.

Regarding claim 12, Chang discloses (Col. 3, lines 20-27) wherein a starting time of a movement of the balancer is later than a starting time of the movement of the plunger.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang in view of Tanimoto et al. (US 7,832,610 B2, herein Tanimoto).

Regarding claims 13 and 14, Chang discloses all of the elements of the claimed invention, as stated above.  
Chang further discloses a balancer stopper (40, Fig. 2) against which the balancer is pressed on driving.
Chang does not expressly disclose a bumper against which the plunger is pressed on driving.
Tanimoto teaches (Col. 5, lines 48-53) a bumper (64, Fig. 1) against which a plunger is pressed on driving.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time applicant's invention was made, to have modified the tool as taught by Chang, by incorporating the bumper as taught by Tanimoto.  Doing so would provide a means to dampen the force of the plunger upon driving. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005.  The examiner can normally be reached on Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/
Primary Examiner, Art Unit 3731                                                                                                                                                                                             
October 20, 2021